


Exhibit 10.37


IDACORP, Inc. and/or Idaho Power Company Executive Officers
with Amended and Restated Change in Control Agreements
(as of January 1, 2014)


Name
 
Title
 
Date of Agreement
J. LaMont Keen
 
President and Chief Executive Officer of IDACORP, Inc.
 
12/29/2008
Darrel T. Anderson
 
Executive Vice President - Administrative Services and Chief Financial Officer
of IDACORP, Inc. and President and Chief Executive Officer of Idaho Power
Company
 
12/23/2008
Daniel B. Minor
 
Executive Vice President of IDACORP, Inc. and Executive Vice President and Chief
Operating Officer of Idaho Power Company
 
12/30/2008
Rex Blackburn
 
Sr. Vice President and General Counsel of IDACORP, Inc. and Idaho Power Company
 
4/1/2009
Lisa A. Grow
 
Sr. Vice President of Power Supply of Idaho Power Company
 
12/12/2008
Steve R. Keen
 
Vice President - Finance and Treasurer of IDACORP, Inc. and Sr. Vice President,
Chief Financial Officer, and Treasurer of Idaho Power Company
 
12/30/2008
Lori D. Smith
 
Vice President and Chief Risk Officer of IDACORP, Inc. and Idaho Power Company
 
12/31/2008
Luci K. McDonald
 
Vice President of Human Resources and Corporate Services of Idaho Power Company
 
12/20/2008
Warren Kline
 
Vice President of Customer Operations of Idaho Power Company
 
12/15/2008
Patrick A. Harrington
 
Corporate Secretary of IDACORP, Inc. and Idaho Power Company
 
12/9/2008
N. Vern Porter*
 
Vice President of Delivery Engineering and Construction of Idaho Power Company
 
3/18/2010
Kenneth W. Petersen*
 
Vice President, Controller and Chief Accounting Officer of IDACORP, Inc. and
Idaho Power Company
 
5/20/2010
Gregory W. Said*
 
Vice President of Regulatory Affairs of Idaho Power Company
 
1/20/2011

*Change in control agreement does not include 13th-month trigger or tax gross-up
provisions.




